COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Rack Room Shoes, Inc.

Appellate case number:      01-14-00470-CV

Trial court case number:    69664-B

Trial court:                239th District Court of Brazoria County

       On June 12, 2014, relator, Rack Room Shoes, Inc., filed a petition for writ of
mandamus challenging the trial court’s May 27, 2014 order denying relator’s motion to
compel an independent medical and psychological examination of the real party in
interest. The Court requests a response to the petition for writ of mandamus from the real
party in interest. It is ordered that the response of any interested party, if any, shall be
due no later than Monday, July 7, 2014.
       It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                     Acting individually      Acting for the Court

Date: June 13, 2014